Mr. Justice Dibell delivered the opinion of the court. 2. Fbauds, statute of, § 16*—when oral promise to pay for goods sold to another is an original promise. Where a person sent word to another that a colt which the latter had traded for with a third person belonged to him and for him to sell it back to such third person and he would see that the colt was paid for, and a sale was made to such third party in reliance on the promise, held that the promise thus made was an original promise not within the statute of frauds, and that the maker of the promise was liable with the purchaser for the price of the colt.